 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.


PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(United States Accredited Subscribers Only)
 

 TO:   ETHOS ENVIRONMENTAL, INC. (the “Company”)
6800 GATEWAY PARK DRIVE
SAN DIEGO, CA 92154 USA

 
Purchase of Shares


1.           Subscription


1.1           The undersigned, namely, MKM Opportunity Master Fund, Limited, a
Cayman Islands corporation, (the “Subscriber”) hereby irrevocably subscribes for
and agrees to purchase from the Company, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein, 750,000
common shares in the capital of the Company (the “Shares”) at the price of
US$0.20 per Share (such subscription and agreement to purchase being the
“Subscription”) and warrants to purchase 500,000 shares of Common Stock in the
Company for a period of five years from this agreement at a strike price of
$0.30 per share (warrant agreement attached) for the total purchase price of
$150,000 (the “Subscription Proceeds”), of which $120,000 is being tendered
herewith and $30,000 is due and owing by the Company to the Subscriber based on
the terms of a prior transaction, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.


1.2           Subject to the terms hereof, the Subscription will be effective
upon its acceptance by the Company. The Subscriber acknowledges that the
offering of the Shares contemplated hereby is part a private placement of Shares
having an aggregate subscription level of US$150,000 (the “Offering”). The
Offering is not subject to any minimum aggregate subscription level.


2.           Payment


2.1           The Subscription Proceeds must accompany this Subscription and
shall be paid by certified check or bank draft drawn on a U.S. national bank
made payable and delivered to the Company. Alternatively, the Subscription
Proceeds may be wired to the Company to the wiring instructions that are
provided in this Subscription Agreement.


2.2           The Subscriber acknowledges and agrees that this Subscription
Agreement, the Subscription Proceeds and any other documents delivered in
connection herewith will be held on behalf of the Company. In the event that
this Subscription Agreement is not accepted by the Company for whatever reason,
which the Company expressly reserves the right to do, within 30 days of the
delivery of an executed Subscription Agreement by the Subscriber, this
Subscription Agreement, the Subscription Proceeds (without interest thereon) and
any other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Subscription
Agreement.


2.3           Where the Subscription Proceeds are paid to the Company, the
Company is entitled to treat such Subscription Proceeds as an interest free loan
to the Company until such time as the Subscription is accepted and the
certificates representing the Shares have been issued to the Subscriber.
     
1

--------------------------------------------------------------------------------


3.                Questionnaire and Undertaking and Direction
 
3.1           The Subscriber must complete, sign and return to the Company the
following documents:
 
        (a)                two (2) executed copies of this Subscription
Agreement; and
 
        (b)                a Prospective Investor Suitability Questionnaire in
the form attached as Appendix 1 (the“Questionnaire”).


3.2             The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, stock
exchanges and applicable law.
 
4.                Closing


4.1           Closing of the offering (the “Offering”) of the Shares (the
“Closing”) shall occur on September ___, 2008, or on such other date as may be
determined by the Company (the “Closing Date”).
 
5.                Acknowledgements of Subscriber
 
5.1                The Subscriber acknowledges and agrees that:
 
        (a)                the Shares have not been registered under the 1933
Act, or under any state securities or“blue sky” laws of any state of the United
States, and are being offered only in a transaction not involvingany public
offering within the meaning of the 1933 Act, and, unless so registered, may not
be offered or sold in the United States or to U.S. Persons (as defined herein),
except pursuant to an effective registration statement under the 1933 Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act, and in each case only in accordance
with applicable state securities laws;
 
        (b)               the Company will refuse to register any transfer of
the Shares not made in accordancewith the provisions of Regulation S, pursuant
to an effective registration statement under the 1933 Act orpursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act;
 
        (c)               the Company has not undertaken, and will have no
obligation, to register any of theShares under the 1933 Act;
 
        (d)              the decision to execute this Subscription Agreement and
purchase the Shares agreed tobe purchased hereunder has not been based upon any
oral or written representation as to fact or otherwisemade by or on behalf of
the Company and such decision is based entirely upon a review of information
(the “Company Information”) which has been provided by the Company to the
Subscriber. If the Company has presented a business plan or any other type of
corporate profile to the Subscriber, the Subscriber acknowledges that the
business plan, the corporate profile and any projections or predictions
contained in any such documents may not be achieved or be achievable;
 
        (e)               the Subscriber and the Subscriber's advisor(s) have
had a reasonable opportunity to askquestions of and receive answers from the
Company regarding the Offering, and to obtain additionalinformation, to the
extent possessed or obtainable without unreasonable effort or expense, necessary
to verify the accuracy of the information contained in the Company Information,
or any business plan, corporate profile or any other document provided to the
Subscriber;
 
        (f)                the books and records of the Company were available
upon reasonable notice forinspection, subject to certain confidentiality
restrictions, by the Subscriber during reasonable businesshours at its principal
place of business and that all documents, records and books pertaining to this
Offering have been made available for inspection by the Subscriber, the
Subscriber's attorney and/or advisor(s);
 
2

--------------------------------------------------------------------------------


        (g)               by execution hereof the Subscriber has waived the need
for the Company tocommunicate its acceptance of the purchase of the Shares
pursuant to this Subscription Agreement;
 
        (h)               the Company is entitled to rely on the representations
and warranties and the statementsand answers of the Subscriber contained in this
Subscription Agreement and in the Questionnaire, and theSubscriber will hold
harmless the Company from any loss or damage it may suffer as a result of the
Subscriber's failure to correctly complete this Subscription Agreement or the
Questionnaire;
 
        (i)                the Subscriber will indemnify and hold harmless the
Company and, where applicable, itsrespective directors, officers, employees,
agents, advisors and shareholders from and against any and allloss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
fees, costs and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any claim, lawsuit, administrative proceeding or
investigation whether commenced or threatened) arising out of or based upon any
representation or warranty of the Subscriber contained herein, the Questionnaire
or in any other document furnished by the Subscriber to the Company in
connection herewith, being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;
 
        (j)                 the issuance and sale of the Shares to the
Subscriber will not be completed if it would beunlawful or if, in the discretion
of the Company acting reasonably, it is not in the best interests of theCompany;
 
        (k)                the Subscriber has been advised to consult its own
legal, tax and other advisors withrespect to the merits and risks of an
investment in the Shares and with respect to applicable resalerestrictions and
it is solely responsible (and the Company is in any way responsible) for
compliance with applicable resale restrictions;
 
        (l)                the Shares are not listed on any stock exchange or
automated dealer quotation systemand no representation has been made to the
Subscriber that any of the Shares will become listed on anystock exchange or
automated dealer quotation system, except that currently certain market makers
make a market in shares of the Company on the Over the Counter Bulletin Board
(“OTCBB”);
 
        (m)               neither the SEC nor any other securities commission or
similar regulatory authority hasreviewed or passed on the merits of the Shares;
 
        (n)                no documents in connection with this Offering have
been reviewed by the SEC or anystate securities administrators;
 
        (o)                there is no government or other insurance covering
any of the Shares; and
 
               (p)                this Subscription Agreement is not enforceable
by the Subscriber unless it has beenaccepted by the Company, and the Subscriber
acknowledges and agrees that the Company reserves theright to reject any
Subscription for any reason.


6.                Representations, Warranties and Covenants of the Subscriber
 
6.1           The Subscriber hereby represents and warrants to and covenants
with the Company (which representations, warranties and covenants shall survive
the Closing) that:
 
        (a)                the Subscriber is resides in the United States;
 
        (b)                the Subscriber has received and carefully read this
Subscription Agreement;
 
 
3

--------------------------------------------------------------------------------

 
        (c)                the Subscriber has the legal capacity and competence
to enter into and execute thisSubscription Agreement and to take all actions
required pursuant hereto and, if the Subscriber is acorporation, it is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Subscription Agreement on behalf of the Subscriber;
 
        (d)                the Subscriber (i) has adequate net worth and means
of providing for its current financialneeds and possible personal contingencies,
(ii) has no need for liquidity in this investment, and (iii) is ableto bear the
economic risks of an investment in the Shares for an indefinite period of time,
and can afford the complete loss of such investment;
 
        (e)               the Subscriber is aware that an investment in the
Company is speculative and involvescertain risks, including the possible loss of
the investment;
 
        (f)                the entering into of this Subscription Agreement and
the transactions contemplatedhereby do not result in the violation of any of the
terms and provisions of any law applicable to, or, ifapplicable, the constating
documents of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;
 
        (g)               the Subscriber has duly executed and delivered this
Subscription Agreement and itconstitutes a valid and binding agreement of the
Subscriber enforceable against the Subscriber;
 
        (h)               the Subscriber has the requisite knowledge and
experience in financial and businessmatters as to be capable of evaluating the
merits and risks of the investment in the Shares and theCompany, and the
Subscriber is providing evidence of such knowledge and experience in these
matters through the information requested in the Questionnaire;
 
        (i)                the Subscriber understands and agrees that the
Company and others will rely upon thetruth and accuracy of the acknowledgements,
representations and agreements contained in thisSubscription Agreement, and
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, the Subscriber shall promptly notify
the Company;
 
        (j)                All information contained in the Questionnaire is
complete and accurate and may berelied upon by the Company, and the Subscriber
will notify the Company immediately of any materialchange in any such
information occurring prior to the closing of the purchase of the Shares;
 
        (k)               the Subscriber is purchasing the Shares for its own
account for investment purposes onlyand not for the account of any other person
and not for distribution, assignment or resale to others, and noother person has
a direct or indirect beneficial interest is such Shares, and the Subscriber has
not subdivided his interest in the Shares with any other person;
 
        (l)                the Subscriber is not an underwriter of, or dealer
in, the common shares of the Company,nor is the Subscriber participating,
pursuant to a contractual agreement or otherwise, in the distribution ofthe
Shares;
 
        (m)              the Subscriber has made an independent examination and
investigation of an investmentin the Shares and the Company and has depended on
the advice of its legal and financial advisors andagrees that the Company will
not be responsible in anyway whatsoever for the Subscriber's decision to invest
in the Shares and the Company;
 
        (n)               if the Subscriber is acquiring the Shares as a
fiduciary or agent for one or more investoraccounts, the investor accounts for
which the Subscriber acts as a fiduciary or agent satisfy the definitionof an
“Accredited Investor”, as the term is defined under Regulation D of the 1933
Act;
 
 
4

--------------------------------------------------------------------------------

 
        (o)                if the Subscriber is acquiring the Shares as a
fiduciary or agent for one or more investoraccounts, the Subscriber has sole
investment discretion with respect to each such account, and theSubscriber has
full power to make the foregoing acknowledgements, representations and
agreements on behalf of such account;
 
        (p)                the Subscriber is not aware of any advertisement of
any of the Shares and is notacquiring the Shares as a result of any form of
general solicitation or general advertising includingadvertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising; and
 
        (q)                no person has made to the Subscriber any written or
oral representations:
 
        (i)                 that any person will resell or repurchase any of the
Shares;
 
        (ii)                that any person will refund the purchase price of
any of the Shares;
 
        (iii)               as to the future price or value of any of the
Shares; or
 
        (iv)               that any of the Shares will be listed and posted for
trading on any stockexchange or automated dealer quotation system or that
application has been made to list and postany of the Shares of the Company on
any stock exchange or automated dealer quotation system.
 
6.2           In this Subscription Agreement, the term “U.S. Person” shall have
the meaning ascribed thereto in Regulation S and for the purpose of the
Subscription includes any person in the United States.
              
7.                Acknowledgement and Waiver
 
7.1  
The Subscriber has acknowledged that the decision to purchase the Shares was
solely made on the basis of publicly available information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.

7.2  
The Subscriber hereby waives, for this and only this offering, its anti-dilution
protection that it received as part of its $300,000 Note and $300,000 common
stock purchase from August 6, 2008.  In exchange for such waiver, the subscriber
will have the strike price of its 1,000,000 August 6, 2008 warrants lowered from
$0.75 per share to $0.37 per share.

 
8.           Representations and Warranties will be Relied Upon by the Company
 
8.1           The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that they may be
relied upon by the Company and its legal counsel in determining the Subscriber's
eligibility to purchase the Shares under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation.
  
The Subscriber further agrees that by accepting delivery of the certificates
representing the Shares on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber at the Closing Date and that they will survive the
purchase by the Subscriber of Shares and will continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of such Shares.


9.                Resale Restrictions
 
9.1           The Subscriber acknowledges that any resale of the Shares will be
subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Shares have not been registered under the 1933 Act of the
securities laws of any state of the United States and that the Company does not
intend to register same under the 1933 Act, or the securities laws of any such
state and has no obligation to do so. The Shares may not be offered or sold in
the United States unless registered in accordance with federal securities laws
and all applicable state securities laws or exemptions from such registration
requirements are available.
 
 
5

--------------------------------------------------------------------------------

 
10.              Legending and Registration of Subject Shares
 
10.1           The Subscriber hereby acknowledges that that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Shares will bear a legend in substantially the following form:


“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.”


The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.


11.             Costs
 
11.1           The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.
             
11.2           The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Subscription Agreement.


12.            Governing Law
 
12.1           This Subscription Agreement is governed by the laws of the State
of Nevada and the federal laws of the United States of America applicable
therein. The Subscriber, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably agrees to the jurisdiction of the State of Nevada.


13.           Survival 
  
13.1           This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.  
   
14.            Assignment 
   
14.1            This Subscription Agreement is not transferable or assignable. 
  
15.           Severability 
  
15.1            The invalidity or unenforceability of any particular provision
of this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.  
  
16.            Entire Agreement 
               
16.1            Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement supersedes all prior agreements regarding the sale of shares and
contains the entire agreement between the parties with respect to the sale of
the units, including any and all shares previously sold by the Company to the
Subscriber, and there are no other terms, conditions, representations or
warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else. 
 
 
6

--------------------------------------------------------------------------------

 
17.            Notices 
              
17.1           All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on the signature page of this Subscription Agreement and
notices to the Company shall be directed to it at the address written above,
Attention: The President; fax number: (619) 575-9300.


18.                Counterparts and Electronic Means
 
18.1            This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.


IN WITNESS WHEREOF, the Subscriber has duly executed this Subscription Agreement
as of the date hereinafter set forth.


DELIVERY AND REGISTRATION INSTRUCTIONS


1.     
Delivery - please deliver the Share certificates to:
  MKM Opportunity Master Fund, Ltd.
 
  c/o David Skriloff, MKM Capital Advisors, 420 Lexington Avenue, Suite 1718,
New York, NY  10170     
  
2.     
Registration - registration of the certificates which are to be delivered at
closing should be made as follows:
  same as above     (name)            
(address)
 
  
3.     
The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber's purchase of
the Shares as may be required for filing with the appropriate securities
commissions and regulatory authorities.
 



 
7

--------------------------------------------------------------------------------

 

 
David Skriloff, portfolio manager
   
(Name of Subscriber – Please type or print)
               
(Signature and, if applicable, Office)
         
420 Lexington Avenue, Suite 1718
   
(Address of Subscriber)
         
New York, NY  10170
   
(City, State, and Zip Code of Subscriber)
         
United States of America
   
(Country of Subscriber)
               
(Fax Number and email address)
 


ACCEPTANCE


The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Ethos Environmental, Inc.


DATED at __________________________________, the _______day of
__________________, 2008.




ETHOS ENVIRONMENTAL, INC.






___________________________________________
Title:
Authorized Signatory

 
8

--------------------------------------------------------------------------------

 
APPENDIX 1


ACCREDITED INVESTOR QUESTIONNAIRE


All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.


This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of ETHOS
ENVIRONMENTAL, INC. (the “Company”). The purpose of this Questionnaire is to
assure the Company that each Subscriber will meet the standards imposed by the
1933 Act and the appropriate exemptions of applicable state securities laws. The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination. The Shares will not be registered under the 1933
Act in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is not
an offer of the Shares or any other securities of the Company in any state other
than those specifically authorized by the Company.


All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.


The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies)


___X__ Category 1 
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code,
 
a corporation, a Massachusetts or similar business trust or partnership, not
formed for the specific
 
purpose of acquiring the Shares, with total assets in excess of US $5,000,000; 
______ Category 2 
A natural person whose individual net worth, or joint net worth with that
person's spouse, on the
 
date of purchase exceeds US $1,000,000; 
______ Category 3 
A natural person who had an individual income in excess of US $200,000 in each
of the two most
 
recent years or joint income with that person's spouse in excess of US $300,000
in each of those years and has a reasonable expectation of reaching the same
income level in the current year; 
______ Category 4 
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose
investment decisions are made by a plan fiduciary, as defined in Section 3(21)
of such Act, which is either a bank, savings and loan association, insurance
company or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000, or, if a self- directed plan, whose
investment decisions are made solely by persons that are accredited investors; 
______ Category 5 
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States); 
______ Category 6 
A director or executive officer of the Company; 
______ Category 7 
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act; 
______ Category 8 
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories; 
   



Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years' federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber's status as an
Accredited Investor.


If the Subscriber is an entity which initialed Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:


       The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.


 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this
Questionnaire as of September ______, 2008.  
 
 
If a Corporation, Partnership or Other Entity: 
 
If an Individual: 
 
MKM Opportunity Master Fund, Ltd.
   
Print or Type Name of Entity 
 
Signature 
 
 
   
Signature of Authorized Signatory 
 
Print or Type Name 
     
Corporation
   
Type of Entity
 
Social Security/Tax I.D. Number
     


 
10

--------------------------------------------------------------------------------

 
